          Case 3:18-cv-00203-KGB Document 13 Filed 09/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ANTHONY MCDOUGAL, JR.                                                                 PLAINTIFF

v.                               Case No. 3:18-cv-00203-KGB-JTK

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                          DEFENDANTS

                                             ORDER

       Before the Court is a letter from plaintiff Anthony McDougal, Jr., which the Court

interprets to be a notice of change of address and a motion for reconsideration (Dkt. No. 11). For

the following reasons, the Court denies Mr. McDougal’s motion for reconsideration (Id.).

       Mr. McDougal filed this pro se 42 U.S.C. § 1983 action against the Craighead County

Detention Facility and E. Stanfield (Dkt. No. 1). On November 20, 2018, United States Magistrate

Judge Jerome T. Kearney granted Mr. McDougal’s motion to proceed in forma pauperis and

directed him to submit an amended complaint within 30 days (Dkt. Nos. 4; 5). Judge Kearney

cautioned Mr. McDougal that his failure to comply with the instructions set forth in the order could

result in the dismissal of his action for failure to prosecute (Dkt. No. 4, at 5). However, Mr.

McDougal did not file an amended complaint. On January 4, 2019, Judge Kearney recommended

that this Court dismiss without prejudice Mr. McDougal’s complaint for failure to state a claim

upon which relief may be granted (Dkt. No. 6). On July 15, 2019, this Court adopted Judge

Kearney’s recommendation and dismissed without prejudice Mr. McDougal’s complaint (Dkt.

Nos. 8; 9).

       Mr. McDougal represents that he had family problems that prevented him from focusing

on this case as well as two other cases that he has pending in this district (Dkt. No. 11). He claims

that, now that his family issues are resolved, he would like to continue to pursue his claims (Id.).
          Case 3:18-cv-00203-KGB Document 13 Filed 09/29/20 Page 2 of 2




Mr. McDougal requests information regarding the steps he can take to proceed with this case,

which this Court interprets to be a motion for reconsideration of its dismissal of his complaint (Id.).

       A motion for reconsideration “serve[s] the limited function of correcting manifest errors of

law or fact or . . . present[ing] newly discovered evidence” after a final judgment. United States v.

Metro St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (citations omitted) (quotation marks

omitted). Here, the Court sees no legal or factual basis on which to reconsider its prior ruling.

Rule 5.5(c)(2) of the Local Rules of the United States District Courts for the Eastern and Western

Districts of Arkansas requires pro se litigants: (1) to notify promptly the Court and the other

parties in the case of any change of address; (2) to monitor the progress of the case; and (3) to

prosecute or defend the action diligently. Mr. McDougal failed to respond to Judge Kearney’s

direction to amend his complaint, and this Court dismissed without prejudice his complaint for

failure to state a claim upon which relief may be granted.          The Court therefore denies Mr.

McDougal’s motion for reconsideration. This Court’s prior dismissal without prejudice does not

bar Mr. McDougal from filing his claims in a new action; the Court takes no position on whether

such an action would succeed.

       It is so ordered this 29th day of September, 2020.

                                                              _______________________________
                                                              Kristine G. Baker
                                                              United States District Judge




                                                  2
